ROBERT W. WINTER, JR., Vice President, University of WisconsinSystem
You have requested my opinion as to whether the University of Wisconsin at Eau Claire may sell steam to the Cooperative Campus Ministry.
It appeared from the correspondence that the Cooperative Campus Ministry Building is located on lands adjacent to the campus and it is proposed to run a line from their building to the state steam line to service the Cooperative Campus Ministry Building. The volume of steam used will be metered and paid for by the Cooperative.
Section 197.20, Stats., provides in part:
"Cities, counties, school district and nonprofit associations organized for public purposes are authorized to purchase steam from the state and the state may sell steam to cities, counties, school districts and nonprofit associations. * * * "
It is implicit in the above statutory language that the state may only sell steam to nonprofit associations organized for public purposes.
The question presented is whether the Cooperative Campus Ministry is an association organized for a public purpose.
In State ex el. Warren v. Reuter (1969), 44 Wis. 2d 201, 213, public purpose was defined as:
"* * * The court recognized that the concept of public purpose is a fluid one and varies from time to time, from age to age, as the government and its people change. Essentially, public purpose *Page 431 
depends upon what the people expect and want their government to do for the society as a whole and in this growth of expectation, that which often starts as hope ends as entitlement. * * *"
Essentially, the term public purpose is synonymous with the term governmental service. Under the present circumstances, the providing of religious facilities, services, seminars and other such related matters by the Cooperative Campus Ministry cannot be considered a proper governmental function and accordingly cannot be considered a public purpose.
The University of Wisconsin, being a state agency, may only exercise those powers which are expressly given to it by the legislature or those powers which are necessarily implied to carry out the express powers. There does not appear to be any express statutory authority that would allow the selling of steam other than sec. 197.20, Stats., which section is inapplicable for the reason previously discussed. It would be improper, in my opinion, to imply such authority in this situation.
Accordingly, I am of the opinion that the University of Wisconsin may not sell steam to the Cooperative Campus Ministry for there is no express or implied authority to do so.
RWW:CAB